Judgment, Supreme Court, New York County (Marcy S. Friedman, J.), entered March 30, 2005, which denied the petition and dismissed the proceeding brought pursuant to CPLR article 78 to annul the determination of respondent Board of Trustees of the New York City Police Department Pension Fund, dated February 13, 2004, denying petitioner’s application for accidental disability retirement benefits, unanimously affirmed, without costs.
The Medical Board’s determination that petitioner’s arrhythmia was not job- or stress-related was based upon competent medical evidence that sufficiently rebutted the presumption contained in General Municipal Law § 207-k. This includes its examinations of petitioner and its review of her medical records, which showed no evidence of any other type of heart disease and evidence that her symptoms continued even subsequent to her retirement, in the absence of job-related stress (see Matter of Goldman v McGuire, 101 AD2d 768 [1984], affd 64 NY2d 1041 [1985]; Matter of Burns v Safir, 305 AD2d 142 [2003], lv denied 2 NY3d 706 [2004]; Matter of Callaghan v Bratton, 253 AD2d 390 [1998]; Matter of Gumbrecht v McGuire, 117 AD2d 531 [1986]; Matter of Lo Pinto v Ward, 124 AD2d 497 [1986]). Concur—Mazzarelli, J.E, Andrias, Nardelli, Gonzalez and Malone, JJ.